Exhibit 10.7

 

 

 

 

 

 

March 17, 2009

 

Mark Ianni

 

Dear Mark:

 

The 2009 bonus plan reflects the goals for our company this coming year. Your
bonus is based on Adjusted EBITDA (Earnings Before Income Tax Depreciation
Amortization), as reported to our sub-debt lenders.

 

7.50%

of your cumulative salary if the company achieves Adjusted EBITDA of

$  8,000,000

15.00%

of your cumulative salary if the company achieves Adjusted EBITDA of

$  8,800,000

22.50%

of your cumulative salary if the company achieves Adjusted EBITDA of

$  9,600,000

30.00%

of your cumulative salary if the company achieves Adjusted EBITDA of

$10,400,000

37.50%

of your cumulative salary if the company achieves Adjusted EBITDA of

$11,100,000

50.00%

of your cumulative salary if the company achieves Adjusted EBITDA of

$12,100,000

62.50%

of your cumulative salary if the company achieves Adjusted EBITDA of

$13,100,000

75.00%

of your cumulative salary if the company achieves Adjusted EBITDA of

$14,100,000

 

In addition, you will earn 12.5% of your cumulative salary if, in the opinion of
the Compensation Committee, you meet the goals outlined in the document provided
to you separately and the company achieves at least $8 million in adjusted
EBITDA.

 

I will send a quarterly update in conjunction with our earnings announcement to
update you on the performance of the company versus the bonus plan.

 

The 2009 bonus period covers the fiscal months of February 2009 through January
2010. You must be an active employee of Bakers Footwear Group at the time the
bonus is paid to be eligible to receive your bonus.

 

I am hopeful that we will make some bonus this year!

 

Sincerely,

 

/s/ Peter Edison

 

Peter Edison

 

 

 